Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    October 30, 2018

The Court of Appeals hereby passes the following order:

A19E0016. DAKER v. OWENS et al.

       Waseem Daker has moved for an extension of time to file his applications for
discretionary appeal from the trial court’s order dismissing Case Nos. 2016-CV-
282190, 2017-CV-287003, and 2017-CV-289004.1 Daker’s request for an extension
of time is hereby GRANTED. See Gable v. State, 290 Ga. 81, 84 (2) (a) (720 SE2d
170) (2011) (extensions of time to file discretionary applications may be granted
pursuant to OCGA § 5-6-39 (a) (5)). Daker shall have thirty (30) days from the date
of this order to file his applications for discretionary appeal.

                                           Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     10/30/2018
                                                   I certify that the abov e is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                                 , Clerk.




       1
           Daker’s motion lists the final case as 2017-CV-289404, rather than 2017-CV-
289004.